CORRECTED NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2022 was filed along with a certification statement under 37 CFR 1.97(e)(1), a fee under 37 CFR 1.17(p) and a Quick Path Information Disclosure Statement after the mailing date of the Notice of Allowability on December 22, 2021 and prior to the mailing of the present Corrected Notice of Allowability.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 1-30 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “a particulate carbon material derived from hydrothermal carbonization of a lignin-containing biomass and having a statistical thickness surface area (STSA) of at least 5 m2/g and maximally 200 m2/g”; of independent claim 9 with particular attention to “a hydrothermally carbonized lignin that has a statistical thickness surface area (STSA) of at least 5 m2/g and maximally 200 m2/g”; of independent claim 17 with particular attention to “a particulate carbon material derived from hydrothermal carbonization of a lignin-2/g and maximally 200 m2/g”; and, of independent claim 24 with particular attention to “a hydrothermally carbonized lignin that has a statistical thickness surface area (STSA) of at least 5 m2/g and maximally 200 m2/g”.
United States Pre-Grant Patent Application Publication No. 2011/0236816 Al to Stanyschöfsky et al. (hereinafter “Stanyschöfsky”) teaches a pneumatic tire (pars. [0091-99] of Stanyschöfsky) comprising: a vulcanized rubber mixture of the following ingredients (pars. [0078-98] of Stanyschöfsky): at least one rubber material (par. [0078-91] of Stanyschöfsky), and a particulate carbon material (par. [0078] of Stanyschöfsky) derived from thermal oxidative pyrolysis or thermal cleavage (par. [0053] of Stanyschöfsky) of renewable carbon black feedstock can be biogas, rapeseed oil, soya oil, palm oil, sunflower oil, oils derived from nuts or olive oil (par. [0057] of Stanyschöfsky) and having an STSA value 20 m2/g to 180 m2/g (par. [0046] of Stanyschöfsky).  However, the thermal oxidative pyrolysis or thermal cleavage methods of Stanyschöfsky are not equivalent to hydrothermal carbonization method recited in Applicant’s claims.
United States Pre-Grant Patent Application Publication No. 2013/0256113 A1 to Tumiatti et al. (hereinafter “Tumiatti”) teaches a modular plant, including at least one basic module is suitable for converting carbonaceous matrices into fuel or useful products with no adverse environmental impact (See Abstract of Tumiatti). According to the background disclosure contained therein, Tumiatti teaches it is known in the art the carbonaceous matrices include solids, liquids and gases containing, for example, biomasses as defined by European Directives, National and/or local Laws (e.g. European Directives 2001/77/CE, 2009/28/CE etc.), for example, lignin cellulosic (pars. [0004], [0007] of Tumiatti). Such carbonaceous matrix, e.g., 
United States Pre-Grant Patent Application Publication No. 2017/0226535 A1 to Tudman (hereinafter “Tudman’’) teaches a particulate carbon material producible from renewable raw materials of lignin-containing biomass (See Abstract of Tudman), the particulate carbon material having: a carbon content based on the ash-free dry substance 59.65 wt-% (pars. [0181-183]; See Table of Example 2 of Tudman); and, an STSA surface area ranging from about 200 m2/g to about 2500 m2/g (par. [0016] of Tudman). Tudman teaches a sample EE-634A2 whose calculated N2 BET surface area is 703 m2/g (See Table 1). In one embodiment, Tudman teaches the biomass hydrolyzing unit provides useful advantages for the conversion of biomass to biofuels and chemical products (par. [0071] of Tudman).  In one embodiment, hydrolysis can be accomplished using acids, e.g., Brönsted acids (e.g., sulfuric or hydrochloric acid), bases, e.g., sodium hydroxide, hydrothermal processes, ammonia fiber explosion processes (“APEX”), lime processes, enzymes, or combination of these (par. [0097] of Tudman). ASTM 6556, section 4 entitled “Significance and Use”, sub-section 4.1 states the following: “This test method is used to measure the total and external surface area of carbon blacks based on multipoint nitrogen adsorption.  The NSA measurement is based on the B.E.T. theory and it includes the total surface area, inclusive of micropores, pore diameters less than 2 nm (20 Å).  The external surface area, based on the statistical thickness method (STSA), is defined as the specific surface are that is accessible to rubber.”  According to ASTM 6556, the surface area measurements calculated by 
There is no obvious reason to modify the teachings of Stanyschöfsky using the teachings of either Tumiatti or Tudman and teach “a particulate carbon material derived from hydrothermal carbonization of a lignin-containing biomass and having a statistical thickness surface area (STSA) of at least 5 m2/g and maximally 200 m2/g” according to Applicant’s independent claim 1 or “a hydrothermally carbonized lignin that has a statistical thickness surface area (STSA) of at least 5 m2/g and maximally 200 m2/g” according to Applicant’s independent claim 9 or “a particulate carbon material derived from hydrothermal carbonization of a lignin-containing biomass and having a statistical thickness surface area (STSA) of at least 5 m2/g and maximally 200 m2/g” according to Applicant’s independent claim 17 or “a hydrothermally carbonized lignin that has a statistical thickness surface area (STSA) of at least 5 m2/g and maximally 200 m2/g” according to Applicant’s independent claim 24.
An article entitled “Hydrothermal Carbonization – 1. Influence of Lignin in Lignocelluloses” by Eckhard Dinjus et al. (hereinafter “Dinjus”) teaches hydrothermal carbonization is an attractive process for converting biomass with high water content into different products (See Abstract of Dinjus).  Dinjus teaches the requirements on the products, which may be soil improvement or substitution of lignite or carbon black, are opposed to biomass as a feedstock that has a very complex and variable composition (See Abstract of Dinjus).  Dinjus teaches the goal of this work was to study the influence of an ingredient, here lignin, on carbonization, with the focus being not only on the composition but also on the structure of the product formed (See Abstract of Dinjus).  For example, as the cellulose is hard biomass, i.e., biomass with a high lignin content, Dinjus teaches only soluble constituents were converted and the initial structure was still noticeable after the reaction (page 2041, Section 3: Results and Discussion, fourth paragraph; See FIG. 6 and Tables 2 and 3 of Dinjus).  Dinjus teaches this also holds for the lignin experiment here (see Fig. 6), as lignin is the extreme form of a hard biomass (page 2041, Section 3: Results and Discussion, fourth paragraph; See FIG. 6 and Tables 2 and 3 of Dinjus).  Obviously, Dinjus teaches lignin can hardly be decomposed hydrolytically under HTC conditions (page 2041, Section 3: Results and Discussion, fourth paragraph; See FIG. 6 and Tables 2 and 3 of Dinjus).  Referring to the above discussion of different behaviors of lignin and cellulose, Dinjus teaches the question arises as to how the lignin and cellulose ratio in the biomass (see Table 1) affects the morphology of the particles (page 2041, Section 3: Results and Discussion, fourth paragraph; See FIG. 6 and Tables 2 and 3 of Dinjus).  Now, Dinjus teaches it has to be determined why the lignin content influences the reaction of carbohydrates according to reaction path A (page 2041, Section 3: Results and Discussion, fifth paragraph – page 2042, Section 3: Results and Discussion, first paragraph; See FIGS. 5, 6 and 9 and Tables 2 and 3 of Dinjus).  Dinjus teaches a possible explanation is that lignin that encloses carbohydrates in a plant slows down the release of soluble intermediate products according to using glucose shows that the quality of the 
For these reasons, there is no obvious reason to modify the teachings of Dinjus and teach “an STSA surface area of at least 5 m2/g and maximally 200 m2/g” according to Applicant’s independents claim 1 and 39.
For these reasons, there is no obvious reason to modify the teachings of Dinjus and teach “a particulate carbon material derived from hydrothermal carbonization of a lignin-containing 2/g and maximally 200 m2/g” according to Applicant’s independent claim 1; “a hydrothermally carbonized lignin that has a statistical thickness surface area (STSA) of at least 5 m2/g and maximally 200 m2/g” according to Applicant’s independent claim 9; “a particulate carbon material derived from hydrothermal carbonization of a lignin-containing biomass and having a statistical thickness surface area (STSA) of at least 5 m2/g and maximally 200 m2/g” according to Applicant’s independent claim 17; and, “a hydrothermally carbonized lignin that has a statistical thickness surface area (STSA) of at least 5 m2/g and maximally 200 m2/g” according to Applicant’s independent claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731